 1 McGREGOR W. SCOTT
   United States Attorney
 2 DAVID GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No: 1:20-CR-00041-NONE-SKO

12
                                                         STIPULATION BETWEEN THE UNITED STATES
13                                 Plaintiff,            AND DEFENDANT REGARDING PRODUCTION
                                                         OF PROTECTED INFORMATION AND
14                          v.                           PROTECTIVE ORDER

15   GARY LEE BRIGGS,
                                                         Ctrm:           7
16                                 Defendant.
                                                         Hon.            Sheila K. Oberto
17

18
19          This case involves charges related to the sexual exploitation of minors. The discovery in this
20 case contains private personal information related to the defendant and third parties (both adults and

21 minors), including but not limited to their names, dates of birth, physical descriptions, telephone

22 numbers, otherwise private social media postings, and/or residential addresses as well as images of

23 victims.

24          The parties desire to avoid both the necessity of large-scale redactions and the unauthorized
25 disclosure or dissemination of this information to anyone not a party to the court proceedings in this
26 matter, so the parties agree that entry of a protective order would be appropriate and facilitate the

27 expeditious exchange of information about the case.

28                                                       1
 1          As a result, defendant Gary Lee Briggs, by and through his counsel of record, John Alan Meyer

 2 (defense counsel), and the United States of America, by and through Assistant United States Attorney

 3 David Gappa, agree as follows:

 4          1.      This court may enter a protective order under Rule 16(d) of the Federal Rules of Criminal

 5 Procedure, and the court’s general supervisory authority.

 6          2.      The protective order will cover all discovery provided to or made available to defense

 7 counsel as part of discovery in this case.

 8          3.      By signing this stipulation and protective order, defense counsel agrees not to share any

 9 documents that contain protected information with anyone other than defense counsel’s associated

10 attorneys, designated defense investigator(s), designated defense expert(s), and/or support staff. Defense

11 counsel may permit the defendant to view unredacted documents in the presence of his attorney(s), defense

12 investigator(s), and/or support staff. The parties agree that defense counsel, defense investigator(s), and

13 support staff shall not allow the defendant to copy or record protected information contained in the

14 discovery. The parties agree that defense counsel, defense investigator(s), and support staff may provide

15 the defendant with copies of documents, if any, from which protected information has first been redacted.

16          4.      The discovery and information within it may be used only in connection with the litigation

17 of this case and for no other purpose. The discovery is now and will always remain the property of the

18 United States of America (the government). Defense counsel will return the discovery to the government
19 at the conclusion of the case.

20          5.      Defense counsel will store the discovery in a secure place and will use reasonable care to

21 ensure that it is not disclosed to anyone in violation of this agreement.

22          6.      Defense counsel shall be responsible for advising the defendant, employees, and other

23 members of the defense team, and defense witnesses of the contents of this stipulation and order.

24          7.      In the event that defendant substitutes counsel, undersigned defense counsel agrees to

25 withhold discovery from new counsel and to return any discovery provided to the government.
26          8.      The government will make digital evidence (including contraband) available within the

27 confines of the Homeland Security Investigations office in downtown Fresno, California. The digital

28                                                       2
 1 evidence (contraband) shall not be viewed by any other person unless defense counsel is present and the

 2 viewing is necessary to prepare for defendant=s defense. Arrangements for reviewing that material can be

 3 made through HSI Special Agent Monique Jacques at 559-351-1019. Neither defense counsel nor any

 4 representative of defense counsel will remove any contraband from the custody or control of the law

 5 enforcement agency.

 6

 7 IT IS SO STIPULATED.

 8
 9 Date: February 24, 2020                             /s/ John Alan Meyer
                                                       John Alan Meyer
10                                                     Attorney for defendant
                                                       Gary Lee Briggs
11

12 Date: February 21, 2020                             McGREGOR W. SCOTT
                                                       United States Attorney
13

14                                                     By: /s/ David Gappa
                                                       David Gappa
15                                                     Assistant U.S. Attorney

16

17
     IT IS SO ORDERED.
18
19 Dated:     February 25, 2020                               /s/   Sheila K. Oberto            .
                                                     UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
26

27

28                                                     3
